Citation Nr: 9922805	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-50 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 1998, the Board remanded the claim for a hearing 
before a traveling member of the Board.  On March 12, 1999, 
the veteran was scheduled for a travel Board hearing on April 
15, 1999.  The veteran did not report for his hearing.  The 
notice was sent to the latest address of record, and the 
notice was returned as undeliverable.  No further development 
with regard to a hearing is necessary.


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran was born in June 1952, completed at least the 
9th grade and attended welding, electronics and auto body 
schools, and has post-service work as a truck driver and as a 
warehouse worker.

3.  The veteran has a heroin addiction.

4.  There is no current evidence of dislocation, nonunion, or 
malunion of the left humerus, clavicle, and scapula.

5.  The scar on the left shoulder is neither (1) tender and 
painful nor (2) poorly nourished with repeated ulceration and 
it is not shown to limit function of the shoulder.  
Therefore, it is not compensably disabling for pension 
purposes.

6.  The veteran has x-ray evidence of osteoarthritis in the 
left shoulder, with at most a 25 percent limitation of motion 
in that shoulder.  There is no x-ray evidence of 
osteoarthritis in the spine, and there is no limitation of 
motion in the cervical spine and thoracic spine.  Such is 
evaluated as 10 percent disabling for pension purposes.

7.  The veteran's chronic low back pain is, at worst, 
manifested by characteristic pain on motion, without x-ray 
evidence of osteoarthritis, muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  Such is evaluated as 10 percent disabling 
for pension purposes.  He does not have moderate limitation 
of motion of the lumbar spine, moderate intervertebral disc 
syndrome, or chronic sciatica.  

8.  The veteran's arthralgia of the elbows, hips, knees, and 
ankles is not manifested by any limitation of motion in those 
joints and is not compensably disabling for pension purposes.

9.  The veteran's coronary artery disease is, at most, 
manifested by a history of a substantiated anginal attack, 
without competent evidence of coronary occlusion or 
thrombosis, a history of substantiated repeated anginal 
attacks, the preclusion of ordinary manual labor, or 
congestive heart failure. 

10.  As the veteran can not be located, it is not possible to 
afford him a cardiology examination that would specifically 
address the current cardiovascular disease rating criteria.  
Thus, for pension purposes, coronary artery disease is 
evaluated as 30 percent disabling under the pre-January 1998 
criteria.

11.  The veteran's hepatitis is asymptomatic; it is not 
manifested by liver damage or by gastrointestinal 
disturbance.  Its is evaluated as zero percent disabling for 
pension purposes.

12.  Macrocytic anemia is not manifested by hemoglobin of 10 
grams/100 milliliters or less and is not compensably 
disabling for pension purposes.

13.  There is no evidence that the veteran's refractive error 
is worse than 20/40 uncorrected in either eye, and his visual 
impairment is rated as zero percent disabling for pension 
purposes.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.301, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.71a 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  

Factual Background

In August 1982, the veteran injured his left shoulder in a 
car accident.  In December 1992, the diagnosis was a 
contusion to the left shoulder.  A doctor noted that the 
veteran had a 15 percent impairment in that shoulder, which 
was manifested by an approximate 25 percent limitation of 
motion in that shoulder.  

In December 1994, the veteran had a questionable toe callus 
on the left second toe.
 
The veteran underwent an electrocardiogram (ECG) in June 
1995.  It revealed a normal sinus rhythm along with moderate 
voltage criteria for a left ventricular hypertrophy, which 
may have been a normal variant.  Early repolarization was 
present.  The ECG was considered borderline.

In August 1995, the veteran had his eyes examined.  The 
impression was refractive error and a talc in the macular 
area, with a history of past intravenous (IV) drug use.

In November 1995, the veteran complained about pain in the 
low back, groin, legs, and hips.  The impression was an 
exacerbation of low back pain and acute right sciatica.

Later that month, the veteran underwent another ECG.  That 
test revealed a normal sinus rhythm and minimal voltage 
criteria for a left ventricular hypertrophy, which may have 
been a normal variant.  There was also a ST elevation; an 
early repolarization, pericarditis, or injury was considered.  
There was an abnormal QRS-T angle; a primary T wave 
abnormality was considered.  The ECG was considered abnormal, 
but in comparison to the June 1995 ECG there was no 
significant change.

In December 1995, the veteran filed a claim for nonservice-
connected disability pension benefits.  On his VA Form 21-
526, he indicated that he was born in June 1952 and that he 
had completed three years of high school.  He reported that 
he was currently unemployed and that he last worked in 
November 1995.  He asserted that, within the past 12 months, 
he had worked as a driver for 3 months and that he had earned 
$4000.  The veteran also indicated that he had not applied 
for Social Security disability benefits.

In December 1995, the assessment, after the veteran underwent 
a Thallium stress test, was coronary artery disease.  In 
April 1996, the veteran reported that he had a 1-year history 
of increasing angina and that he now had an increase in 
stress.  The impression was coronary artery disease, FC III.  
It was noted that a catheterization needed to be scheduled. 

On April 29, 1996, the veteran went to a VA outpatient 
clinic.  While he was there, he reported that he had applied 
for Social Security disability benefits and that he was 
scheduled for an examination on May 1, 1996, regarding those 
benefits.

On May 17, 1996, the veteran underwent a VA psychiatric 
examination for purposes of methadone maintenance.  The 
veteran reported that he started using heroin in 1971, but 
that he participated in a detoxification program in 1983.  He 
asserted that he did not use heroin again until November 1995 
when he lost his job as a truck driver because of his heart 
disease.  The veteran indicated that he used heroin 3 to 4 
times a day to ease his pain.  The veteran reported that 
heart disease had been diagnosed in November 1994 and that he 
also had a pin in his shoulder.  The Axis I diagnosis was 
heroin dependence.  Under Axis III, coronary artery disease 
and a pin in the shoulder were diagnosed.  Unemployment and 
declining health were listed under Axis IV.  A global 
assessment of functioning (GAF) score of 60 was assigned 
under Axis V.  On May 20, 1996, the veteran indicated that he 
spent up to $50 a day for his heroin addiction.  That same 
day, he began his methadone treatment.

On a July 1996 VA general medical examination, the veteran 
reported that he had arthritis in the back and extremities 
along with coronary artery disease.  The veteran asserted 
that he had a ninth grade education.  He indicated that he 
had worked as a truck driver for 8 or 9 years and that he had 
also worked in a warehouse for 3 years.  He denied using 
alcohol and indicated that he did not currently smoke 
cigarettes.  The veteran reported that he used heroin from 
1971 until yesterday and that he was HIV-negative.  The 
examiner indicated that he had reviewed the veteran's 
available medical records.  The veteran's past medical 
history was negative for the following: tuberculosis, 
diabetes mellitus, hypertension, myocardial infarction, 
hepatitis, carcinoma, or a seizure disorder.  However, the 
examiner noted that the veteran had both hepatitis A and 
hepatitis B antibodies in May 1996.  The veteran had no known 
allergies.  The veteran reported that he still had a pin in 
his left shoulder from a surgery.  The veteran had no history 
of other injuries or surgeries.  The veteran reported that he 
had had lower back pain for the past 4 year and that he also 
had pain in both hips.  The veteran also complained of pain 
in the elbows, knees, and ankles.  

The physical examination revealed that the veteran was 5 feet 
11 inches tall and that he weighed 176 pounds.  His 
respiration rate was 12 per minute; no dyspnea was noted.  
The pulse was 78 per minute; he had a regular rhythm.  The 
blood pressure was 136/78.  The veteran was in no distress.  
He wore bifocal glasses.  The head, eyes, ears, nose, and 
throat were normal.  There were no lesions in the oral 
cavity; the teeth were repaired.  He had no carotid bruits, 
jugular venous distention, or thyromegaly.  The lungs were 
clear without wheezes, rhonchi, or rales.  The heart sounds, 
S1 and S2, were normal, without murmur, gallop, or ectopy.  
It was noted that the December 1995 Thallium stress test was 
abnormal.  During the examination, the veteran refused to 
undergo a cardiac catheterization.  The abdomen was soft and 
benign; no organomegaly or remarkable tenderness was noted.  
The veteran did not have a hernia.  A rectal examination was 
not performed.  No peripheral edema was present, and the 
peripheral pulses were palpable.  The gait was normal, and 
mobility was not limited.  The gross neurological examination 
was non-focal.  There was an incision scar on the anterior 
aspect of the left shoulder joint.  The veteran had a full 
range of motion in the elbows, knees, and ankles.  The 
veteran indicated that he was not able to bend forward.  
Straight leg raising was only to 60 degrees.  Forward flexion 
was to approximately 70 percent of normal. 

The examiner opined that the veteran mostly pretended to be 
unable to reach to the full range of motion, indicating that 
there was a definite discrepancy between the subjective 
complaints and the objective findings.  In particular, the 
examiner noted that the veteran had no difficulty with 
ambulating, moving, bending over, sitting down, standing up, 
getting undressed, or getting dressed.  The examiner also 
indicated that the veteran did not have any problems bending 
over, while in a sitting position, to tie his shoestrings.  

Chest x-rays revealed a normal heart size.  Relative to 
December 1994 chest x-rays, the slight prominence of the main 
pulmonary artery was unchanged.  Since the prior examination, 
there was a fine increase in interstitial markings at the 
bases, especially the left lower lobe.  There was no evidence 
of gross consolidation or congestive heart failure.  The 
other impression was rule out parenchymal interstitial 
fibrous.  X-rays of the elbows, the lumbosacral spine, the 
hips, the knees, and the ankles were all normal.  X-rays of 
the left shoulder revealed an orthopedic staple in the region 
of the greater tuberosity with degenerative changes, but no 
evidence of a fracture or dislocation.  Under the clinical 
history section, it was noted that the veteran had had a 
dislocation at a previous date.

An ECG revealed a normal sinus rhythm and an early 
repolarization.  The ECG was considered to be normal.  In 
comparison to the November 1995 ECG, no significant change 
was present.  Serum testing revealed that hemoglobin was 18.3 
grams/deciliter (18.3 grams/100 milliliters).

The diagnoses were the following: Heroin addiction, a 
moderately abnormal thallium stress test, chronic low back 
strain, and arthralgias.  With regard to the heroin 
addiction, it was noted that it was the primary, and probably 
the only, cause of the veteran's unemployment.  The examiner 
noted that it could not be determined whether the veteran 
actually had coronary artery disease because the extent of 
any coronary artery disease was very difficult to determine 
in the absence of cardiac catheterization, a procedure that 
the veteran refused to undergo.  The examiner indicated that 
he reviewed the EKGs and observed mostly non-specific ST 
changes.  The examiner also opined that arthralgias were not 
preventing the veteran from working because they could be 
treated with common anti-inflammatory medication and regular 
exercise.

The veteran underwent two ECGs in August 1996.  The first ECG 
revealed a normal sinus rhythm and was considered normal.  
When compared to the July 1996 ECG, no significant change was 
found.  The second August 1996 ECG revealed sinus 
bradycardia.  There was also an ST elevation; early 
repolarization was considered.  The ECG was considered 
borderline.  However, in comparison to the earlier August 
1996 ECG, no significant change was found.

An August 1996 VA treatment record lists the veteran's 
disorders as continuous heroin dependence, osteoarthritis of 
the spine and left shoulder, coronary artery disease, and 
stable angina pectoris.

In a September 1996 statement, the veteran reported that he 
was taking nitroglycerin for his heart condition and Motrin 
for his severe body pains.  He also indicated that he had 
severe pain and limited mobility in his left shoulder.  

On a September 1996 VA Form 21-527 (income-net worth and 
employment statement), the veteran reported that he became 
totally disabled in November 1995.  He indicated that he had 
earned $13,000 in 1994 as a truck driver, which was his last 
job.  The veteran reported that, prior to becoming totally 
disabled, he had been a truck driver for 60 months.  He 
indicated that he had only a ninth grade education.  The 
veteran also asserted that he was unable to work because of 
the severity of his medical conditions. 

On November 18, 1996, the veteran sought treatment at a VA 
medical center for detoxification from heroin use.  It was 
noted that the veteran had been admitted for his second 
detoxification of that year in August 1996, but that he only 
stayed off drugs for a week.  He was injecting 30 cubic 
centimeters eight or nine times a day.  The veteran was 
currently homeless.  It was noted that he supported himself 
and his drug habit by hustling on the streets.  The 
assessment was opioid dependence.  

That day, the veteran also underwent a physical examination 
by a physician assistant.  The pulse was 76, and the blood 
pressure was 118/88.  The respiratory rate was 12.  The 
following systems and body parts were normal: head, eyes, 
ears, nose, neck, chest and breasts, lungs, heart, abdomen, 
back, extremities, the neurological system, and lymph nodes.  
Specifically, as to the heart, it was normal to inspection, 
palpation, and auscultation.  The sinus rhythm (S1 and S2) 
was normal.  There were no murmurs, gallops, clicks, or rubs.  
The veteran refused to undergo a rectal examination.  The 
skin was normal, except for vein scarring from intravenous 
drug abuse.  In particular, there were fresh needle marks on 
the left hand and forearm.  As to the mouth, there were 
several missing molars.  In an addendum, the veteran reported 
that he had had angina for 3 years, which he asserted was the 
reason that he lost his last job.  The assessment by the 
physician assistant was the following: opioid dependent, mild 
withdrawal; angina by history, asymptomatic; hypertension by 
history, normotensive; positive hepatitis B and C viruses; 
and macrocytic anemia, questionable etiology.

The veteran underwent methadone treatment from November 18, 
1996 to December 9, 1996.
The veteran underwent another ECG in November 22, 1996.  A 
normal sinus rhythm was present, and the EGC was considered 
to be normal.  In comparison to the last ECG in August 1996, 
no significant change was found.

On January 6, 1997, the veteran complained about chest pains.  
It was noted that the veteran's history was not suspicious 
for a myocardial infarction.  It was also noted that the 
veteran was also homeless.  The ECG revealed a normal sinus 
rhythm and was considered to be normal.  In comparison to the 
November 1996 ECG, no significant change was found.  The 
physical examination revealed that the heart had a regular 
rhythm and that a myocardial revascularization was not 
present.  The lungs were clear to auscultation and 
percussion, and there was no edema in the extremities.  

On January 9, 1997, the veteran sought readmission into a VA 
substance abuse treatment program for methadone maintenance.  
It was noted that the veteran had received an irregular 
discharge from the methadone maintenance program on December 
9, 1996.  It was also noted that the veteran used 6 to 8 
papers of heroin a day and that he had spent $80 yesterday on 
heroin.  The veteran reported a medical history of 
hypertension and coronary artery disease.  The Axis I 
assessment was opioid dependence.  The Axis III assessment 
was hypertension and coronary artery disease.  The 
assessments were done by a registered nurse. 

The veteran's DD Form 214 indicates that he completedthe 9th 
grade.  Documents related to VA education benefits reflect 
that he attended welding, electronics and auto body schools.  

Legal Criteria

Non-service connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of his own misconduct.  See 
38 U.S.C.A. § 1521.  A veteran is considered to be 
permanently and totally disabled if he is suffering from a 
disability or combination of disabilities that are sufficient 
to prevent the average person from following a substantially 
gainful occupation that is reasonably certain to continue 
throughout his life, or if he is in fact unemployable as a 
result of disability or disabilities that are reasonably 
certain to continue throughout his life.  See 38 U.S.C.A. 
§ 1502.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has provided an 
analytical framework for an application in pension cases.  
Brown v.  Derwinski, 2 Vet. App. 444 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  The holdings in these cases are to the 
combined effect that the VA has a duty to ensure the 
following:  (1) that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); (2) that 
the "average person" and "unemployability" tests are both 
applied; and (3) that the "unemployability test" includes a 
determination as to whether there is entitlement to 
nonservice-connected disability pension benefits on an extra-
schedular basis.

Under the objective "average person" test, a total 
disability will be found to exist when any impairment of mind 
or body present is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation, 
provided that the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15 (1998).

Under the subjective "unemployability" test, where it is 
shown that the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16, and it is shown that they 
are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantial gainful employment.  If so, the veteran again 
meets the requirements under the law for the benefit at 
issue.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 4.17 (1998).

However, if the veteran's disabilities do not meet the 
percentage requirements of 38 C.F.R. § 4.16, then a 
determination is required as to whether the veteran should be 
granted entitlement to nonservice-connected disability 
pension on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he 
or she is unemployable by virtue of age, occupational 
background or other related factors.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.321(b)(2) (1998).

For purposes of 38 C.F.R. § 4.16, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  However, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For purposes of a 
total rating based on individual unemployability, the 
following will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities from a common etiology or single accident; 
(3) disabilities affecting a single body system such as the 
respiratory system; (4) multiple injuries incurred in action; 
or (5) multiple injuries incurred as prisoner of war.  38 
C.F.R. § 4.16 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  As indicated, separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.   If 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, does not include a specific condition, it is 
permissible to rate that disorder under a closely related 
disease or injury in which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In every instance where 
the schedule does not provide a zero percent for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  In evaluating the veteran's 
disabilities, the Board considers the current examination 
reports in light of the whole recorded history to ensure that 
the current rating accurately reflects the disability 
present.  38 C.F.R. § 4.2 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

A disability pension is not payable for any condition due to 
the veteran's willful misconduct.  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's misconduct.  
Organic diseases and disabilities that are a secondary result 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where the 
use of drugs or addiction thereto results from a service-
connected disability, it will not be considered of misconduct 
origin. 38 U.S.C.A. § 1521(West 1991); 38 C.F.R. § 3.301 
(1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40 (1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (1998).  The Court has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.   

A 10 percent disability rating is warranted for (1) a 
malunion of the clavicle or scapula; or (2) a nonunion of the 
clavicle or scapula, without loose movement.  A 10 percent 
evaluation for those 2 disabilities applies to either arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  A 20 percent 
rating is warranted for limitation of motion of the arm at 
the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  A 20 percent evaluation for an impairment of the 
humerus is warranted for (1) a recurrent dislocation of the 
humerus at the scapulohumeral joint, with infrequent episodes 
and guarding of movement only at the shoulder level; or (2) 
malunion of the humerus with a moderate deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).  A 20 percent rating is 
also warranted for (1) a nonunion of the clavicle or scapula 
with loose movement, or (2) a dislocation of the clavicle or 
scapula.  Impairment of the clavicle or scapula may be rated 
on impairment of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  The 20 percent rating for any 
of these disabilities applies to either arm.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201-03 (1998).

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b) (1998).  Nevertheless, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  The evaluation of the same manifestation 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(1998).

Synovitis will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020 (1998).

Post-traumatic arthritis will rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will assigned for x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Also, 
a 20 percent evaluation is warranted, in the absence of 
limitation of motion, when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
These 10 and 20 percent disability rating will not combined 
with ratings based on limitation of motion.  Also, these 10 
and 20 percent disability ratings will not be utilized for 
rating conditions listed under Diagnostic Codes 5013 through 
5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

For limitation of motion of the forearm, a noncompensable 
rating is warranted for limitation of flexion to 100 degrees.  
Limitation of flexion to 100 degrees or limitation of 
extension to 45 degrees warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206-07 (1998).

Diagnostic Code 5290 is the appropriate code for limitation 
of motion of the cervical spine.  Ratings of 10 percent, 20 
percent, and 30 percent are warranted for slight, moderate, 
and severe limitation of motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1998).

For limitation of motion of the dorsal spine, a 
noncompensable rating is warranted for a slight limitation of 
motion.  A 10 percent evaluation requires either moderate or 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (1998).

Limitation of motion of the lumbar spine is addressed in DC 
5292, which provides for ratings of 10 percent, 20 percent, 
and 40 percent for slight, moderate, and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).

For limitation of motion of the thigh, a 10 percent 
evaluation is warranted for limitation of extension to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (1998).  
Also, a 10 percent disability rating is warranted for 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1998).  Limitation of rotation 
manifested by an inability to toe-out more than 15 degrees 
warrants a 10 percent disability rating.  A 10 percent 
evaluation is also warranted for limitation of adduction, an 
inability to cross the legs.  A 20 percent disability rating 
requires limitation of abduction beyond 10 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (1998).   

For limitation of motion of the leg, a zero percent rating is 
warranted for limitation of flexion to 60 degrees or for 
limitation of extension to 5 degrees.  Limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees 
warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61 (1998).

Post-operative, cured intervertebral disc syndrome is rated 
as noncompensable.  A 10 percent disability rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation for intervertebral disc syndrome requires 
moderate symptomatology that is manifested by recurring 
attacks.  A 40 percent disability rating is warranted when 
the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted for intervertebral disc syndrome when the 
disability is pronounced and is manifested by persistent 
symptoms with little intermittent relief that are compatible 
with sciatic neuropathy and include one of the following: (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  In a VA General Counsel opinion, it was 
determined, in part, that Diagnostic Code 5293 involves loss 
of range of motion.  See VAOPGCPREC 36-97 (December 12, 
1997).

For lumbosacral strain with slight subjective symptoms only, 
a noncompensable rating is warranted.  A 10 percent 
disability rating is warranted for lumbosacral strain that is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where (1) 
there is muscle spasm on extreme forward bending and (2) 
there is a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
symptoms which include the following: listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint spaces; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

Neurological disabilities of the lower extremity may be rated 
under diseases of the peripheral nerves.  See 38 C.F.R. 
§ 1.424a, Diagnostic Codes 8520-8730 (1998).

Paralysis of the sciatic nerve is rated under Diagnostic Code 
8520.  10 percent, 20 percent, 40 percent, and 60 percent 
disability ratings are warranted for mild, moderate, 
moderately severe, and severe incomplete paralysis of the 
sciatic nerve, respectively.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (1998).  The same ratings apply to sciatic neuritis 
and sciatic neuralgia for the above-mentioned degrees of 
severity.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 
(1998).

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the Schedule for Rating Disabilities 
was amended with regard to rating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.104).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991). 

Under the pre-January 12, 1998 rating criteria, a 30 percent 
disability rating is warranted for arteriosclerotic heart 
disease that (1) follows a typical coronary occlusion or 
thrombosis, or (2) is with a history of a substantiated 
anginal attack.  In addition, ordinary manual labor is 
feasible.  A 60 percent disability rating is warranted for 
(1) a typical history of acute coronary occlusion or 
thrombosis, or (2) a history of substantiated repeated 
anginal attacks.  Also, more than manual labor is not 
feasible.  A 100 percent evaluation is warranted during, and 
for 6 months following, an acute illness from coronary 
occlusion or thrombosis, with circulatory shock.  A total 
rating is also warranted when one of the following chronic 
residuals of an acute illness from coronary occlusion or 
thrombosis is present: congestive heart failure, angina on 
moderate exertion, or the preclusion of more than sedentary 
employment.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Under the pre-January 12, 1998 rating criteria, a 10 percent 
evaluation for hypertensive vascular disease (essential 
hypertension) is warranted for (1) diastolic pressure 
predominately 100 or more, or (2) the continuous use of 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).

Under the January 12, 1998 revision, there must be documented 
coronary artery disease.  A 10 percent disability rating is 
warranted when a workload greater than 7 metabolic 
equivalents (METs), but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope.  A 10 
percent evaluation is also warranted when there is continuous 
use of medication.  A 30 percent disability rating is 
warranted when a workload of greater than 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope.  A 30 percent evaluation is also 
warranted when there is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-rays.  A 
60 percent disability rating is warranted when a workload of 
greater than 3 METs, but not greater than 5 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope.  A 60 
percent evaluation is also warranted when (1) there was more 
than one episode of acute congestive heart failure in the 
past year, or (2) a left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent is present.  A 100 
percent evaluation is warranted when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope.  A total rating is also warranted when the veteran 
has either (1) chronic congestive heart failure, or (2) a 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1998).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 1 (1998).

Under the January 12, 1998 revision, a 10 percent evaluation 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is warranted for one of the following: 
(1) diastolic pressure predominately 100 or more, (2) 
systolic pressure predominantly 160 or more, or (3) a history 
of diastolic pressure predominantly 100 or more where the 
continuous use of medication is necessary for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

For hepatitis that is healed or asymptomatic, a 
noncompensable rating is warranted.  A 10 percent evaluation 
requires demonstrable liver damage with a mild 
gastrointestinal disturbance.  A 30 percent disability rating 
is warranted for hepatitis that is manifested by the 
following: (1) minimal liver damage; (2) associated fatigue; 
(3) associated anxiety; and (4) a gastrointestinal 
disturbance that merely necessitates a dietary restriction or 
other therapeutic measures.  A 60 percent evaluation requires 
the presence of (1) moderate liver damage; and (2) disabling, 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent disability rating is 
warranted for one of the following: (1) marked liver damage 
as manifested by a liver function test and marked 
gastrointestinal symptoms; or (2) disabling episodes of 
several weeks duration aggregating 3 or more a year and 
accompanied by symptoms requiring rest therapy.  38 C.F.R. 
§ 4.115, Diagnostic Code 7345 (1998).

For hypochromic microcytic and megaloblastic anemias, such as 
iron-deficiency, and for pernicious anemia, a noncompensable 
rating is warranted when the hemoglobin is 10 grams (gm)/100 
milliliters (ml) or less and the anemia is asymptomatic.  A 
10 percent evaluation is warranted when the hemoglobin is 10 
gm/100 ml or less, and there are findings such as weakness, 
easy fatigability, or headaches.  A 30 percent disability 
rating requires hemoglobin of 8 gm/100 ml or less and 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent 
evaluation is warranted when the hemoglobin is 7 gm/100 ml or 
less, and there are findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 200 beats per 
minute), or syncope (3 episodes in the last 6 months).  A 100 
percent disability rating requires hemoglobin of 5 g/100 ml 
or less, and findings such as high output congestive heart 
failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1998).

A noncompensable rating for loss of vision is warranted when 
the corrected visual acuity is 20/40 or better in both eyes.  
38 C.F.R. §§ 4.75, 4.84a (1998).

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that medical 
professional, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Analysis

As a preliminary matter, the previously noted left second toe 
callus and talc in the macular area are not current 
disabilities for the purpose of nonservice-connected 
disability pension benefits.  On the July 1996 VA general 
medical examination for pension purposes and on the November 
1998 VA physical examination for treatment purposes, the 
above-mentioned conditions were not noted. 

As to the hypertension, on November 18, 1996, the assessment 
was hypertension by history.  Also, the veteran reported 
during an evaluation on January 9, 1997 that he had a history 
of hypertension.  The assessment under Axis III was 
hypertension.  Neither assessment is competent medical 
evidence of a current diagnosis of hypertension because both 
of those assessments were simply information recorded by a 
medical professional and not enhanced by any additional 
medical comment by that medical professional.  LeShore, 8 
Vet. App. at 409.  Equally important, the July 1996 VA 
examiner did not diagnose hypertension.  In fact, the July 
1996 VA examiner specifically noted that the veteran's past 
medical history was negative for hypertension.  Therefore, 
hypertension is not a current disability for purposes of 
pension benefits.

Furthermore, the veteran's heroin addiction is not a 
disability for pension purposes because it is due to his 
willful misconduct.  The progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  See 38 C.F.R. § 3.301 (1998).

As to the left shoulder, it was noted on the clinical history 
section of the July 1996 VA left shoulder X-ray studies that 
there was a history of dislocation.  However, the VA examiner 
did not indicate that the veteran currently had a dislocation 
of the left humerus, clavicle, or scapula.  In fact, it was 
noted on the July 1996 X-ray studies that there was no 
evidence of a dislocation.  Likewise, a current dislocation 
of the left shoulder was not noted on the November 1996 VA 
physical examination for treatment purposes.  In addition, 
even though there is an orthopedic staple in the region of 
the greater tuberosity of the left shoulder, there is no 
persuasive evidence that the veteran has a nonunion or 
malunion of the left humerus, clavicle, or scapula.  The July 
1996 VA examiner did not indicate that the veteran had a 
nonunion or malunion in the left shoulder.  Similarly, such a 
finding was not made during the November 1996 VA physical 
examination.  In short, the preponderance of the evidence is 
against a finding that there is a current evidence of 
dislocation, nonunion, or malunion in the left humerus, 
clavicle, and scapula.  Therefore, the veteran is not 
entitled to a compensable rating for pension purposes 
regarding his left shoulder disorder under Diagnostic Codes 
5202 and 5203.

The veteran also has a surgical scar on his left shoulder.  
The veteran underwent 2 physical examinations.  There is no 
evidence from those examinations that the scar on the left 
shoulder is either (1) tender and painful, or (2) poorly 
nourished with repeated ulceration.  Therefore, a separate 10 
percent rating is not warranted for the surgical scar.

With regard to the osteoarthritis, it is true that an August 
1996 VA medical record noted that the veteran had 
osteoarthritis of both the spine and the left shoulder.  
However, there is only x-ray evidence of degenerative changes 
in the left shoulder.  The x-rays of the lumbar spine were 
normal.  Limitation of motion in the left shoulder was not 
noted on the July 1996 VA general medical examination for 
pension purposes or on the November 1996 VA physical 
examination for treatment purposes.  However, in December 
1982, it was noted that the veteran had a 25 percent 
limitation of motion in the left shoulder.  Even assuming 
that the veteran still has that limitation of motion, it is 
not a compensable limitation of motion because a compensable 
evaluation is only warranted when the arm cannot be raised 
above the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Thus, even with consideration of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, the osteoarthritis is not ratable on the 
basis of limitation of motion.  However, a 10 percent 
evaluation can be assigned for the osteoarthritis of the left 
shoulder because there is a noncompensable loss of motion in 
that shoulder.  Limitation of motion in the cervical spine or 
the thoracic spine was not noted on the July 1996 VA general 
medical examination for pension purposes or on the November 
1996 VA physical examination for treatment purposes.  
Therefore, a separate rating for a cervical spine disorder or 
a thoracic spine disorder is not warranted.  While the RO 
should have discussed the veteran's osteoarthritis in its 
evaluation of the veteran's claim, the veteran did not suffer 
any prejudice inasmuch as the rating criteria were provided 
in the statement of the case and, even with the assignment of 
a 10 percent rating, he does not meet the schedular criteria 
for pension benefits.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 





As to the veteran's chronic low back pain, lumbosacral strain 
has not been diagnosed but it can be rated as analogous to 
lumbosacral strain.  See 38 C.F.R. § 4.20.  The veteran had 
an exacerbation of low back pain in November 1995.  Also, on 
the July 1996 VA examination, chronic low back pain was 
diagnosed.  The Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 10 
percent evaluation under Diagnostic Code 5295 (lumbosacral 
strain).  However, he is not entitled to an evaluation in 
excess of 10 percent for the low back disorder.  On the July 
1996 VA examination, there was no muscle spasm on extreme 
forward bending or any loss of lateral spine motion.  True, 
forward flexion was only to approximately 70 percent of 
normal.  However, the examiner opined that the veteran mostly 
pretended not to be able to reach to the full range of 
motion.  Also, the x-rays of the lumbar spine were normal.  
Also, muscle spasm on extreme forward bending or loss of 
lateral spine motion was not noted on the November 1996 VA 
physical examination.  Thus, there is no persuasive evidence 
of a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of a joint space.    

A higher rating for the veteran's chronic low back pain is 
not warranted under Diagnostic Code 5292 (limitation of 
motion of lumbar spine).  As previously noted, forward 
flexion was only to approximately 70 percent of normal, which 
the July 1996 VA examiner thought was malingering.  The 
physician noted that that there was a definite discrepancy 
between subjective complaints and objective findings.  
Specifically, the examiner noted that there was no difficulty 
with ambulating, moving, bending over, sitting down, standing 
up, getting undressed, or getting dressed.  The doctor also 
indicated that the veteran did not have any problems bending 
over, while in a sitting position, to tie his shoestrings.  
In short, with consideration of even with consideration of 
38 C.F.R. §§ 4.10, 4.40, and 4.45, the preponderance of the 
evidence is against a finding that the veteran has moderate 
limitation of motion in the lumbar spine so as to warrant an 
increased rating under Diagnostic Code 5292.  



In addition, there is no persuasive evidence that the veteran 
has moderate severe lumbar intervertebral disc syndrome.  
Although the veteran had acute right sciatica in November 
1995, the gross neurological examination during the July 1996 
VA general medical examination was non-focal.  Also, the July 
1996 x-rays of the lumbar spine were normal.  The 
neurological evaluation during the November 1996 VA physical 
examination did not reveal any abnormalities.  Therefore, the 
Board concludes that, even with consideration of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, the preponderance of the evidence is 
against a finding that the veteran has moderate 
intervertebral disc syndrome.

Although the veteran had acute right sciatica in November 
1995, a separate rating for a neurological deficit of the 
right lower extremity is not warranted because there is no 
objective evidence of a current, separate, identifiable, 
ratable neurological deficit.  See Bierman, 6 Vet. App. at 
130-32.  As previously noted, the right sciatica in November 
1995 was described as acute.  Also, the neurological 
evaluations during the 2 VA physical examinations did not 
reveal any abnormalities.  In other words, there is no 
persuasive evidence that the veteran has an incomplete 
paralysis of the sciatic nerve or that he has chronic sciatic 
neuritis or neuralgia.  

The veteran complained of pain in the elbows, hips, knees, 
and ankles during the July 1996 VA general medical 
examination; arthralgia was diagnosed.  The RO assigned a 
noncompensable rating under Diagnostic Code 5003 for the 
arthralgia.  Arthralgia is rated under Diagnostic Code 5020 
(synovitis) because the functions affected and the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (1998).  Synovitis is rated as degenerative 
arthritis and on the basis of limitation of motion in the 
affected parts.  However, in the absence of limitation of 
motion, a compensable rating is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Based on the veteran's 
complaints of pain in various joints, the arthralgia is 
evaluated on the basis of limitation of motion in the elbows, 
hips, knees, and ankles.  In this case, there is no evidence 
of limitation of motion in any of those joints.  On the July 
1996 VA general medical examination, it was noted that the 
veteran had a full range of motion in the elbows, knees, and 
ankles.  Limitation of motion in the hips was not noted.  
Likewise, no limitation of motion in these joints was noted 
on the November 1996 VA physical examination.  Thus, a zero 
percent disability rating under Diagnostic Codes 5020 and 
5003 for arthralgia is warranted.

Regarding coronary artery disease, it was diagnosed in 
December 1995 and April 1996.  In an August 1996 VA treatment 
record, it was noted that the veteran had coronary artery 
disease and stable angina pectoris.  However, the July 1996 
VA examiner did not diagnose coronary artery disease; 
instead, the diagnosis was only a moderately abnormal 
thallium stress test.  The physician noted that it could not 
be determined whether the veteran actually had coronary 
artery disease because the extent of any coronary artery 
disease is very difficult to determine in the absence of 
cardiac catheterization, a procedure that the veteran refused 
to undergo.  

The RO assigned a zero percent rating for the coronary artery 
disease under Diagnostic Code 7005.  Assuming the veteran has 
coronary artery disease, the Board must assess it in the 
context of the rating criteria utilizing the medical evidence 
of record, in the absence of a cardiac catheterization.  
Since it has been noted that the veteran has stable angina 
pectoris, the Board finds that he has a history of a 
substantiated anginal attack and that his disability picture 
more nearly approximates the criteria for a 30 percent 
evaluation under the old criteria of Diagnostic Code 7005.  

However, an evaluation in excess of 30 percent under the old 
criteria is not warranted.  The veteran's coronary artery 
disease is not manifested by any of the following: (1) a 
coronary occlusion or thrombosis; (2) a history of 
substantiated repeated anginal attacks; or (3) the preclusion 
of ordinary manual labor.  There is no evidence that the 
veteran has had a coronary occlusion or thrombosis.  In fact, 
the July 1996 VA examiner noted that the veteran's past 
medical history was negative for a myocardial infarction.  
Also, there is no competent evidence of a history of 
substantiated repeated anginal attacks.  On the one hand, it 
is true that in April 1996 the veteran reported that he had a 
1-year history of increasing angina.  Furthermore, as 
previously mentioned, in August 1996 it was noted that the 
veteran had stable angina pectoris.  The veteran also 
complained of chest pain in January 1997.  On the other hand, 
the competent medical evidence does not substantiate repeated 
anginal attacks.  Whether chest pain constitutes angina is a 
medical question.  In addition, in November 1996, it was 
noted that the angina was asymptomatic.  In short, the 
preponderance of the evidence is against a finding that the 
veteran has a history of substantiated repeated anginal 
attacks.  Moreover, there is no persuasive evidence that the 
veteran cannot perform ordinary manual labor because of his 
coronary artery disease.  Although the impression in April 
1996 was coronary artery disease, FC III, the physician on 
the July 1996 VA general medical examination noted that the 
veteran's heroin addiction was the primary, and probably the 
only, cause of his unemployment.  Accordingly, the 
preponderance of the evidence is against a finding that the 
veteran's coronary artery disease precludes ordinary manual 
labor.   

Also, a disability rating in excess of 30 percent under the 
new criteria is not warranted.  In that regard, there is no 
medical evidence that the veteran's coronary artery disease 
is manifested by any of the following: (1) a workload of 5 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; (2) congestive heart failure; or (3) a left 
ventricular dysfunction.  While there are no test results 
reported in METS, remanding the case for another examination 
would be likely be futile since the veteran's address was 
noted to be unknown earlier this year and notations in the 
claims file indicate that the RO was unable to get a recent 
address.  Thus, we must assess the heart disease based on the 
available evidence.  Additionally, it must be emphasized that 
the July 1996 VA examiner concluded that the veteran's heroin 
addiction was the primary, and probably the only, cause of 
the veteran's unemployment.  Moreover, that physician 
indicated that the extent of any coronary artery disease 
could not be determined in the absence of a cardiac 
catheterization, a procedure that the veteran refused to 
undergo.   

There is also no evidence of congestive heart failure.  The 
presence of congestive heart failure has not been noted by 
any physician; in fact, the July 1996 chest x-rays revealed 
that there was no evidence of congestive heart failure.  In 
addition, there is no persuasive evidence of left ventricular 
dysfunction.  Although the June 1995 ECG revealed moderate 
voltage criteria of left ventricular hypertrophy (possibly a 
normal variant) and the November 1995 ECG revealed minimal 
voltage criteria of left ventricular hypertrophy (also 
possibly a normal variant.  The 5 subsequent ECGs did not 
reveal any voltage criteria for left ventricular hypertrophy.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran's coronary artery disease is 
currently manifested by left ventricular hypertrophy.  As 
already indicated, a cardiac examination with studies that 
specifically address the current rating criteria would likely 
be helpful but, lacking the veteran's address, such is 
impossible.  Although the RO did not provide notice to the 
veteran of the new criteria regarding cardiovascular 
disorders, he was not prejudiced because, in view of the 
available evidence, the old criteria are more favorable.  See 
Bernard, 4 Vet. App. at 392-94.

With regard to the veteran's hepatitis, it is asymptomatic.  
On the July 1996 VA general medical examination, the 
physician noted that the veteran had both hepatitis A and 
hepatitis B antibodies.  However, the examiner did not 
indicate that there was any current liver damage or 
gastrointestinal disturbance.  The abdomen was soft and 
benign; no organomegaly or remarkable tenderness was noted.  
Likewise, on November 18, 1996, an assessment was that the 
veteran had hepatitis B and hepatitis C.  However, no liver 
damage or gastrointestinal disturbance was noted.  In fact, 
it was indicated that the abdomen was normal.  Accordingly, 
the veteran's hepatitis is zero percent disabling for pension 
purposes under Diagnostic Code 7345.  Although the RO should 
have addressed the veteran's hepatitis in its evaluation of 
the veteran's claim, he did not suffer any prejudice because 
the disability warrants only a zero percent evaluation.  See 
Bernard, 4 Vet. App. at 392-94.

Regarding the veteran's macrocytic anemia, it is rated under 
Diagnostic Code 7700 (hypochromic microcytic and 
megaloblastic anemias, such as iron-deficiency, and 
pernicious anemia) because the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  On July 29, 1996, serum testing revealed that the 
veteran had hemoglobin of 18.3 gm/100 ml.  Therefore, his 
hemoglobin is not 10 gm/100 ml or less.  His anemia does meet 
the criteria for a compensable evaluation, and a zero percent 
disability rating under Diagnostic Code 7700 is warranted.  
See 38 C.F.R. § 4.31.  While the RO should have discussed the 
veteran's macrocytic anemia in its evaluation of the 
veteran's claim, he did not suffer any prejudice because the 
disability warrants only a zero percent evaluation.  See 
Bernard, 4 Vet. App. at 392-94.

Although the veteran had refractive error in August 1995 and 
even though he was wearing bifocals at the July 1997 VA 
examination, there is no evidence that his corrected visual 
acuity was worse than 20/40 in either eye.  Thus, his visual 
impairment is not compensably disabling.  While the RO should 
have discussed the veteran's vision in its evaluation of the 
veteran's claim, the veteran did not suffer any prejudice 
because the disability, at most, warrants only a zero percent 
evaluation.  See Bernard, 4 Vet. App. at 392-94.

The veteran's disabilities, combined overall, are rated as 40 
percent disabling.  See 38 C.F.R. § 4.25.  The medical 
evidence of record does not support the conclusion that the 
veteran experiences a disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  Therefore, he does not 
have a total disability under the objective "average 
person" test.  See 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 
4.15.

In addition, under the subjective "unemployability" test, 
his disabilities do not meet the percentage requirements of 
38 C.F.R. § 4.16.   The evidence of record shows that the 
veteran fails to meet the schedular requirements since none 
of his disabilities is ratable as 40 percent or more and his 
current combined disability evaluation of 40 percent is well 
below the required 70 percent level.  See 38 U.S.C.A. § 
1521(a); 38 C.F.R. § 4.17.

The remaining matter is whether the veteran should be granted 
a permanent and total rating for pension benefits on an 
extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2), on the basis that his disabilities 
render him unemployable by virtue of his age, occupational 
background or other related factors.  The veteran is now 47 
years old. On his DD Form 214 he was noted to have completed 
the 9th grade.  He reported having completed the 10th grade 
when he applied for VA education benefits in 1972.  On his 
December 1995 VA Form 21-526, the veteran reported that he 
had completed 3 years of high school but such is not 
otherwise reflected.  After service, the veteran took courses 
in auto body repair, welding and electronics.  His work 
experience includes jobs as a truck driver and as a warehouse 
worker.  The veteran, a lay person, has asserted that he can 
no longer work as a truck driver because of his 
cardiovascular disorder.  However, he has provided no 
independent evidence that his physical condition precludes 
work as a driver.  More important, the preponderance of the 
medical evidence reveals that the veteran is unemployed 
because of his heroin addiction, which as previously noted is 
not a disability for pension purposes.  As noted the July 
1996 VA examiner opined that the veteran's heroin addiction 
was the at least the primary, and probably the only, cause of 
his unemployment.  Likewise, the examiner also concluded that 
arthralgias were not preventing the veteran from working 
because they could be treated with common anti-inflammatory 
medication and regular exercise.  In short, even if the 
veteran had only completed the 9th grade, there is still no 
persuasive evidence that he is unemployable by reason of his 
non-substance abuse disabilities along with his age, 
occupational background, and other related factors.

The Board notes that the veteran reported applying for Social 
Security disability benefits and had been scheduled to see a 
physician in early May 1996.  Although any such records have 
not been obtained, there is considerable VA medical evidence 
subsequent to May 1996 and it does not appear that he was 
receiving treatment outside the VA.  Thus, based on the facts 
of this case, the Board concludes that the veteran has not 
been prejudiced by the RO's failure to obtain his records 
from the Social Security Administration and it is not 
necessary to remand the case.  See Bernard, 4 Vet. App. at 
392-94.  The Board notes, incidentally, that by late 1996, 
the veteran was able to support an $80 a day heroin habit by 
hustling, apparently "earning" considerably more than the 
minimum wage.   

In any event, the preponderance of the evidence is against 
the veteran's claim for a permanent and total disability 
rating for nonservice-connected pension purposes.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

